IN THE
                                TENTH COURT OF APPEALS

                                         No. 10-17-00068-CV

ELVIS WAYNE JONES,
                                                                           Appellant
    v.

CAPTAIN T. STERNS, CAPTAIN Y. TAREZ,
CAPTAIN BOLTON, CAPTAIN NEWMAN,
AND CAPTAIN S. STRINGER,
                                                                           Appellees


                                               From
                                         Polk County, Texas


                                 MEMORANDUM OPINION

         Elvis Wayne Jones, a prison inmate, attempts to appeal from a final judgment

issued by a federal court in Texas.1 We do not have jurisdiction over federal courts. See

TEX. GOV'T CODE ANN. §§ 22.201(k); 22.220 (West 2004).2 Accordingly, this appeal is


1
 When we first received Jones’s notice of appeal, we did not know what he was trying to appeal. We asked
him to explain why we had jurisdiction of the appeal or it would be dismissed. In response, Jones sent us
a copy of a final judgment of the United States District Court, Southern District of Texas, Galveston
Division.

2
 This Court has appellate jurisdiction of all civil cases within its district of which the State district courts
or county courts have jurisdiction. Our district is comprised of the counties of Bosque, Burleson, Brazos,
dismissed.


                                               TOM GRAY
                                               Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 19, 2017
[CV06]




Coryell, Ellis, Falls, Freestone, Hamilton, Hill, Johnson, Leon, Limestone, Madison, McLennan, Navarro,
Robertson, Somervell, and Walker.

Jones v. Sterns                                                                                 Page 2